     Case 3:17-cv-00095-MMD-CLB Document 135 Filed 06/11/20 Page 1 of 2




 1    Katherine F. Parks, Esq. - State Bar No. 6227
      Thorndal Armstrong Delk Balkenbush & Eisinger
 2
      6590 S. McCarran Blvd., Suite B
 3    Reno, Nevada 89509
      (775) 786-2882
 4    kfp@thorndal.com
      Attorneys for Defendants
 5
      DOUGLAS COUNTY, SCOTT SHICK, AND
 6    VICTORIA SAUER-LAMB

 7                                UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10     JOHN ENOS, an individual,
                                                                  CASE NO. 3:17-cv-00095-MMD-CLB
11                                         Plaintiff,

12     vs.
                                                                  STIPULATION AND ORDER TO
13                                                                EXTEND TIME TO FILE
       DOUGLAS COUNTY, a political subdivision of                 PROPOSED JOINT PRETRIAL
14     the State of Nevada; SCOTT SHICK, Chief                    ORDER (THIRD REQUEST)
15     Juvenile Probation Officer of the Juvenile Probation
       Department; VICTORIA SAUER-LAMB,
16     Supervisor of the Juvenile Probation Department;
       DOE GOVERNMENTAL ENTITIES 1-10; DOE
17     BUSINESS ENTITIES 1-10; and DOE
18     INDIVIDUALS 4-50,

19                                       Defendants.
20
             COMES NOW Plaintiff, JOHN ENOS, and Defendants, DOUGLAS COUNTY, SCOTT
21
22    SHICK, and VICTORIA SAUER-LAMB, by and through their undersigned attorneys of record,

23    and hereby request an additional sixty (60) days in which to file their proposed Joint Pre-Trial
24
      Order. The proposed Joint Pretrial Order is currently due on Friday, June 19, 2020. The parties
25
      are requesting an additional sixty (60) days through and including Thursday, August 20,
26
27    2020, in which to file the proposed Joint Pretrial Order.

28           The parties stipulate and agree that the instant request is not made for the purpose of



                                                        -1-
     Case 3:17-cv-00095-MMD-CLB Document 135 Filed 06/11/20 Page 2 of 2



      delay and that no party will be prejudiced should the Court grant same. The parties request the
 1
 2    additional time set forth herein due to ongoing issues associated with the COVID-19 pandemic

 3    and its impact on counsels’ ability to work in their respective offices and to meet and confer over
 4
      the subject matter required in the Joint Pre-Trial Order.
 5
             In addition, the parties are pursuing settlement negotiations and wish to avoid the costs
 6
 7    and attorneys’ fees associated with preparation of the Joint Pre-Trial Order while attempting to

 8    resolve the case through settlement.
 9     DATED this 11th day of June, 2020.                DATED this 11th day of June, 2020.
10
       THE GEDDES LAW FIRM, P.C.                         THORNDAL ARMSTRONG DELK
11                                                       BALKENBUSH & EISINGER

12     By: / s / William Geddes_________                 By: / s / Katherine F. Parks __________
13        William J. Geddes, Esq.                           Katherine F. Parks, Esq.
          Kristen Geddes, Esq.                              State Bar No. 6227
14        1575 Delucchi Lane, Suite 206                     6590 S. McCarran Blvd., Suite B
          Reno, Nevada 89502                                Reno, Nevada 89509
15        (775) 853-9455                                    (775) 786-2882
16        will@thegeddeslawfirm.com                         kfp@thorndal.com
          Kristen@thegeddeslawfirm.com                      Attorneys for Defendants
17                                                          DOUGLAS COUNTY, SCOTT SHICK, AND
       DATED this 11th day of June, 2020.                   VICTORIA SAUER-LAMB
18
19     THE PALMER LAW FIRM, P.C.

20     By: / s / Raelene K. Palmer, Esq. _____
          Raelene K. Palmer, Esq.
21
          5550 Painted Mirage Road, #320
22        Las Vegas, Nevada 89149
          (702) 952-9533
23        rpalmer@plflawyers.com
24        Attorneys for Plaintiff
          John Enos
25
                                                   ORDER
26           IT IS SO ORDERED.
27
                    June 11
             DATED ____________________, 2020.
28
                                                    ___________________________________
                                                    DISTRICT COURT JUDGE

                                                      -2-
